 ,In the Matter of HURLEY MACHINE DIVISION OF ELECTRIC HOUSEHOLDUTILITIES CORPORATIONa'ndU NITED ELECTRICAL,, RADIO & MACHINEWORKERS OF' AMERICACase No. R-4935SUPPLEMENTAL DECISIONANDDIRECTIONJune 5, 1943On March 19, 1943, the National Labor Relations Board, .hereincalled the Board, issued its Decision and Direction of Elections in theabove-entitled proceeding.,Pursuant to the Direction of Elections,an election by secret ballot was conducted on April 16, 1943, underthe direction and supervision of the Regional Director for the Thir-teenth Region (Chicago, Illinois).On May 4 and 19, 1943, respec-tively, the Regional Director, acting pursuant to Article III, Section10, of National Labor Relations Board Rules and Regulations-Series2; as amended, issued his Election Report, and his Report on Objec-tions to Election Report, copies of which Were duly served upon theparties.As to the balloting and its results, the Regional Director reportedin part as follows :Total number of ballotscast--------------------------------981Total ballots challenged------------------------------------69Total void ballots-------------------------------------------0Total valid votes counted-----------------------------------912Votes cast for United Electrical, Radio & Machine Workers ofAmerica, C. I. 0------------------------------------------ 452Votes cast for Thor Workers' Independent Union------------- 444Votes cast for neither--------------------------------------- 16On May 8 and 13, 1943, respectively, the U. E. filed Exceptions tothe Election Report and Supplemental Data to Exceptions to theElection Report, which have been considered by the Board.Theserelate solely to the Regional Director's recommendations with "respectto the challenged ballots.No exceptions to the Election Reportwere filed by the Company or the Independent.148 N. L.It.B. 295.50 N. L. R. B., No. 28.125 d126DEGISIONS',OF NATIONAL LABOR RELATIONS BOARDIn view of the fact that the counting of the challenged ballots wasessential to determine the result of the election,the Regional Di-rector investigated the validity of the 69 challenged ballots and re-ported his findings and recommendations.with respect to each ofthem.'Employees discharged on March 31,19143:On this date 347 em-ployees were discharged by the Company;24 of these employees ap-peared at the polls and cast special ballots,all' of which were chal-lenged on the ground that the people involved were permanentlydischarged.Letters were sent to,each of the discharged,employees and'read, inpart, as follows :Notice of DischargeIt is with regret that you are notified that your services will nolonger be required by the Company;The cause is one over whichwe have no control and is brought about by a drastic reductioni''ii our production schedule by the War Department.Indicate below'address'to which final check should'be' mailed.The Company's statement that it was compelled to make these ci'is-chnrges,was corroborated.by a letter from the War Department which.confirmed the fact thatthe Company'sproduction.quota for' brassboosters had been reduced*by more than 50percent.The U.'E. claiin`s 'that this curtailment in staff'is really a lay-off,as had been the practice in several other severances of niploymen'twithin the past 2 years.In support of its contentioii that the reduction in'`staff'was reallya lay-off and not a discharge,the; U. E. submitted evidence that onMay,'6, 7, and'10, 1943, the Company addressed the following letterto all employees who were discharged on March 31HURLEY MACHINE DIVISIONofElectricalHousehold Utilities Corporation,General Offices,5400 Cermak, Road,Chicago.We have an opening for whichwe feel you willqualify.Pleasereport to the employment,officejust as soon,as possible.Kindly fill in, and sign the enclosed card at office.jhank you.Yours very truly,,Employment Dep'artm'ent. HURLEY MACHINE DIVISION127With each letter sent out there was enclosed a post card, whichread:Please indicate, by checking one box, your present employmentstatus.,'qAm not employed at a War Plant and do intend to report towork.qAm now employed full time at a War Plant and do not in-intend to return to work at Hurley Machine Company.qAm not employed and will return for employment.Signed-------------------------The Company states that 100 employees were needed to fill vacanciesthat arose subsequent to March 31. 'Approximately 80 of the 347 peo-ple have applied for reemployment and, with the exception of 3 or 4who 'refused to reenter the Company's employ because they were notreinstated to their former jobs, all who applied have been rehired.The Company, states that these rehired employees were taken back asnew employees without any seniority;, that they were required to signnew` application cards, which were 'marked "Rehired"; and that theywere not necessarily rehired at^their former salaries.' The Companyfurther states that the rehired employees have been' assigned to jobsin a department different from the one they formerly worked in andthat wages are not based upon former salaries but upon the rate paidfor each particular job.At the time of the mass discharge the grouphospital, life, and accident insurance of each employee so dischargedwas canceled and those rehired are not entitled to insurance benefitsuntil they have been in the Company's employ for 90 days.Of the24 employees whose ballots were challenged, 6 have returned to workfor the Company, 3 have stated that they do not intend to return, andthe remainder have not responded to the letters and post cards.In support of its reason for sending letters only to the 347 employ-ees involved in the March 31, 1943, discharge, the Company suites thatthis group, being the most recently discharged employees, was best ac-quainted with the work of the Company.The Company further statesthat, while it only needed about 100 employees, it addressed letters toall 347 because it knew that a ,great many of the discharged employeeshad obtained employment elsewhere. In connection with the Re-gional Director's investigation of the Exceptions to the Election Re-port, inquiry was made of the personnel departments of'2 nearby plantswhich had hired several of the discharged employees. 'In each casethe Company had advised these other concerns that the employees hadbeen definitely discharged on March 31,1943, and would not be recalled.Under all the circumstances we are convinced that'this was a perma-nent discharge. ' 'We agree with the recommendation of the Regional ,r128DECISIONS OF NATIONAL LABOR RELATIONS BOIARDDirector to sustain the challenges and declare invalid,,the ballots of the24 former employees.Edward Janis, Joseph Benes, Jennie Kowalski, Arthur Kemm andJane Svobodawere challenged by the Board's agent on the ground thattheir names or clock numbers did not appear on the payroll `submittedby the Company.All parties agree that the omission was caused byan error.We shall, accordingly, overrule the challenges and ordertheir ballots counted.Dorothy Cerny, H. C. Hanke, Felix Dzieniszewski,were challengedby the Board's agent on the ground' that their names did not appear onthe pay roll.The parties agree that the first two are clerks and thethird is a parts counter, categories, which were excluded from the unit.We shall, therefore, sustain the challenges and declare their ballotsinvalid.The ballots of 15 employees of theOutside Service Department were challenged because their names didnot. appear on the pay roll subinitted,by the Company for use at theelection.The Company states that the names of these employees wereinadvertently omitted because they'are under the supervision of a su,pervisor whose office is located'in the general offices of the Company,and further that these men are monthly salaried employees carriedon the office pay roll as, distinguished from the production and main-tenance employees who are paid on an hourly basis and carried on thefactory pay roll. In addition to their monthly salaries all-these em-ployees receive commissions.They are bonded, report to the samesupervisor and spend the major part of their time outside the plant.The employees of the Outside Service Department deliver, sell, andrepair electrical, household appliances in contra-distinction to theproduction and maintenance employees who are engaged in the plantproper in war production.' In addition there are two employees whocollectmoney from metered, washing machines which the Companyhas installed in numerous department houses throughout the city.There is no interchange between the employees in the Outside ServiceDepartment and the production and maintenance employees.Theemployees of the Outside Service Department did not appear on thepay roll submitted by the Company' for use at-the hearing held hereinnor does the record show that they were intended to be included in theunit.We -shall, therefore, follow the Regional, Director's recommen-dation that the challenges be sustained and, accordingly, we shalldeclare invalid the ballots of Larson, Thompson, Lasar, Gallagher;Remijan, Lorenz,.Litz, Lowe, Wilson, Kestle, Dougherty, Fry, Kar-lovsky,Whitney, and Peterson. ''Print Shop:The ballots of the three employees in the print shopwere challenged by the Board's agent ,because their names did not HURLEY MACHINE D'IVISI16N129appear on the pay roll.These employees are under the supervisionof the same individual who is the supervisor of the Mailing Depart-ment.The Company's reason for failing to include the names of 'theseemployees on the pay roll is substantially the same as that- given forthe Outside' Service Department, i. 'e.; these employees were underthe supervision of a general office supervisor and were carried onthe office pay roll because they are paid on a monthly basis. Thenames of the print shop employees were not listed on the pay rollsubmitted by the Company for use at the hearing nor was there anymention in the record of them.'' We agree with the recommendationof the Regional Director and declare invalid the ballots of Vonasek,Weinberger, and Ramocki.Cafeteria c0 Canteen employees:The ballots of seven cafeteria and,canteen employees were challenged by the Board's agent because theirnames did not appear on the pay roll.The Company states that thenames of these employees were inadvertently omitted because theyare paid on a monthly basis and carried on the office pay roll.Whileneither the pay roll furnished to the Company for 'the hearing northat furnished for the election listed these employees, this categoryof employees was discussed at the hearing.After a full ' discussionof these cafeteria and canteen employees the parties agreed that theywere to be included within the appropriate unit.The U. E. statesthat it agreed to their inclusion at the hearing because the Inde-pendent stated that these employees were covered by the contractwhich the Independent had with the Company. The U. E. nowcontends that these employees are not covered by said contract.Theinvestigation by the Regional Director revealed that the. Independenthas bargained for these employees, and has handled grievances forthem.We agree with the recommendation 'of the Regional Directorand shall, therefore, overrule the challenges and order to be countedthe ballots of Pine, Linsey, Fliger, Boucher, Pbrusa, Baer, "rindRutyna.James Uhlerwas challenged by the Board's agent because-his namedid not appear on the pay roll.The Company states that his namewas omitted deliberately because it considers him to.-be a supervisoryemployee with power'to recommend. discharge.The U. E. contendsthat the challenge should be sustained because Uhler is a supervisorwhereas the Independent contends that he is a working set-up manwith no supervisory authority.Prior to March 31, 1943, the date ofthe reduction in staff, Uhler was a. set-up man in charge of 50'machinesin' the Booster Production Department. In addition to 50 opera-tors there were 7 other set-up men in this department, each of whomhad a certain number of machines under his immediate supervision 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut reported to Uhler when anything went wrong.While Uhlerhimself had 8 machines under his immediate supervision he spent amajor part of his time inspecting and checking the work of the 7other set-up men. Uhler received,a higher hourly rate than the 7other men.Due to the curtailment of its contract for productionof boosters,the Company has almost ceased booster production, withthe result that this department has been virtually shut down:OnApril 22, 1943, Uhler was transferred to another department where heis a set-up man in charge of 10 drill presses.This transfer had noeffect upon his hourly wage.Under all the circumstances we disagreewith the Independent's contention that Uhler is merely a workingset-up man.We agree with the Regional Director's recommendationand shall declare his ballot invalid.Frank Novakwas challenged by the Board's agent because his namedid not appear on the pay roll. The Company states that it omittedNovak's name from the pay roll because it considers him a supervisorwith the right to recommend discharge. The U. E. contends that thischallenge should be sustained while the Independent contends thatNovak is merely a set-up man with no supervisory authority andshould be allowed to vote.Prior to March 31, 1943, Novak worked in the Booster ProductionDepartment where he was in charge of 59 machines.He had 4 set-upmen under him who supervised the operation of the various machines.He has transferred employees from one machine to another and hasrecommended promotion.Since his department is practically shutdown he, is the only remaining employee therein,and is presentlyconverting machinery to another use.His hourly, rate has not beet,changed.,We agree with the Regional Director's recommendationthat,the challenge be sustained and, accordingly, we shall declareN-ovak's_ballot invalid.John Cookwas challenged by the Independent on the ground thathe is a supervisor.Cook is a receiving clerk in the stockroom.Hereceives all supplies,signs bill of lading,checks goods into the'ware-house, and has three men under his supervision to whom he givesorders to load and unload trucks and carloads of supplies.He statesthat he divides his time about equally, doing manual work and clericalwork.Within the past year,he has recommended the discharge ofone, employee and the recommendation was followed.He has alsorecommended a promotion but this recommendation was not followed.The Company, contends that this employee is a clerk who spends over80 percent of his time performing clerical work and that'the chal-lenge should be sustained on that ground.The U. E. agrees withthis contention.We agree with the Regional Director's recommenda-tion that the challenge be sustained, and shall declare Cook's ballotinvalid. /lHURLEY MACHINE D'IVI'SION131Irvin R. Collinswas challenged by the U. E. on the ground that-he is a supervisor.The Company states that Cullins is an "A" grademaintenance man in one department of the plant.His authorityover the other "B" and "C" maintenance men is limited to assigning,work to the man best fitted for each particular job.He is paid onan hourly basis and does manual work all, of the time.He has nopowers of recommendation. Since all the parties are now in agree-ment' that this,challenge should be overruled, we find that Cullinswas entitled to vote.We shall, therefore, order his ballot counted.Otto Hanzlis a floor inspector who supervises the work of about25 female inspectors.He assigns work to these inspectors and statesthat they bring their personal work problems to him.He can andhas transferred employees from one operation to another within hisdepartment ; he has recommended promotions and.states that he hasauthority to recommend demotion or discharge.Seven of the in-spectors in this department stated that they, believed Henzl to betheir immediate supervisor.The Company states that it considersHenzl as a supervisor with the power to recommend discharge orpromotion.We agree with the Regional Director's recommendationthat the challenge be sustained; accordingly, we shall declare Henzl'sballot invali l.,The following employees' ballots were challenged by the U. E. onthe ground that they are supervisors or perform supervisory, func-tions.The Regional Director recommends sustaining the challengein eaich case while the Company and the Independent urge that thechallenge's be overruled. , ''Thomas Francis.Prior to March 31, 1943, Francis was. a set-upman in charge of 15 machines to each of which there was assigned1operator.He performed no production work himself, merelychecking on the machines and their operations throughout the day.For the most part, the operators under Francis were new employeesand he instructed them in the operation of the machines.Since thecurtailment of 'production, Francis has been employed, as a set-upman in another department where he only has 4 machines under hissupervision.However, he states that he spends all his time settingup' and checking the operation of these machines and performs noproduction work himself.The Company contends that Francis is an"A" grade ' set-up man without authority to recommend dischargeor promotion; there is no evidence that he has ever made recom-mendations.Under all the circumstances, we find that lie was entitledto vote and shall, therefore, order his ballot counted.Harold Vorreyer.Prior to March 31, 1943, Vorreyer was a set-upman in charge of 14 machines on the night shift to each of whichthere was assigned -2 employees as operators.Vorreyer had 1 set-up1 132 ' DECISIONS OF NATIONAL, LABOR RE'LATION'S BOARDVman assisting him to set up some of, the machines., Vorreyer, himself,performed no production work.He has never made any recommenda-tions with respect to hiring, discharge, or, promotion, and has nevertransferred employees from one machine to .another. Since the cur-tailment of production, Vorreyer has been working on the day shiftoperating a machine.In view of all the circumstances and his presentoccupation, we find that Vorreyer was entitled to vote and shall, there-fore—order his ballot counted..-Clem Hutchinsonis a set-up man in charge of the machines oper-ated by 40 people.He performs no production work but spends allhis time setting up and checking the machines for which he is respon-.sible.In the absence of any evidence that ,lie, has exercised any su-pervisory authority over the employees for whom he sets up machines,we find that he was entitled to vote and shall, therefore, order his ballotcounted.4nton Petersis a floor inspector in charge of approximately 60 fe-,male inspectors and 3 male inspectors; the male inspectors also super-vise the, work of the, female inspectors.Peters has been employed bythe Company for approximately 13 years, receives a -higher hourlyrate than other inspectors, and has recommended promotions andtransfers to other departments.We agree with the Regional Direc-tor's recommendation that the challenge be sustained and shall declarehis ballot invalid.Paul Dryachis a set-up than in charge' of 10 milling machines.Hespends all his time setting. up, and checking- the operations of, thesemachines.He cannot' 'transfer employees from one department to,another, but has transferred operators of the, milling machines fromforma difficult operation;Five employees in this department statedtl fat they considered Dryach to be- Itheir supervisor.While he hasnever recommended hiring or discharge, -he, has recommended promo-11tions.'We agree-with the ' Regionals Director's recommendation thatthe challenge,be sustained.Accordingly, we, shall, declare, Dryach'sballot`in'valid.Joseph Rep'osksa set-up,man_who sets up all bework:and 4drill presses,He*has 34 machines under his supervision,as well asemployees for wliom,he lays out and arranges work; and to whom he,assignswork.He does no production work at all,and while -helias'neve'r recommendedhiring or discharge,he has recommended pro-motion.He statedthat whenemployees in 'his department,did notprove efficient,he recommendedtheir transfer to another,department.He,has an assistant who aids him in setting uip the work in his depart-inert and wlio reports to him.Sev,eralemployees,in, his departmentstated'tliatthey considered .Reposk to be their supervisor.We agree HURLEY MACHI\RE D'IVISION133with the, Regional Director's recommendation. that the challenge besustained and, accordingly, shall declare his ballot invalid.TT%alter Schmidtis a set-up man in charge of 16 drill presses andperforms no production work.He has been employed with the Com-pany for approximately 20 years, and states that he has never recom,mended discharge or promotion.However, when 1 of the operatorsproved inefficient, he recommended his transfer to another department.Several employees of this department stated that Schmidt was theirsupervisor.We agree with the Regional Director's recommendationthat the challenge be sustained and, accordingly, we shall declareSchmidt's ballot invalid.For the reasons indicated above, we conclude and find that the 24employees who were discharged on March 31, 1943, were ineligible tovote in the election and their ballots are hereby declared invalid.Wefurther find that the following employees are ineligible to vote in theelection and hereby declare their ballots invalid :CernyKestleRamockiCookLarsonRemijanDoughertyLasarReposkDryach'LitzSchmidt 'DzieniszewskiLorenzThompson ,FryLoweUhlerGallagherNovakVonasekHankePetersWeinbergerHenzlPetersonWhitneyKarlovskyWilsonWe'find that the following employees were eligible to vote in theelection and their ballots are hereby declared valid :BaerHutchinsonPbrusa-BenesJanisPineBoucherKemmRutynaCullinsKowalskiSvobodaFligerLinseyVorreyerFrancisSince the results of the election may depend upon the counting ofthe 15 challenged ballots declared valid, we shall direct that they beopened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 10, of National Labor536105-44-vol 50-10 134DECISIONS OF NATIONALLABOR RELATIONS BOARDRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representation for the purposes of collective bargainingwith Hurley Machine Division of Electric Household Utilities Cor-poration, Cicero, Illinois, the Regional Director for the ThirteenthRegion 'shall, pursuant to the Rules and Regulations of , the' Board, setforth above, and subject to Article III, Section 10, of said Rules andRegulations, within ten (10) days from the date of this -Direction,open and count the ballots of :BaerFrancisPbrusaBenesHutchinsonPineBoucherJanisRutynaCullinsKemmSvobodaFligerKowalskiVorreyerLinseyand thereafter prepare and cause to be served upon the parties in thisproceeding a Supplementary Election Report, embodying therein hisfindings and his recommendations as to the results of the balloting.[See infra,50 N. L. R. B. 687 for Second Supplemental, Decisionand Certification of Representatives.]